 

Exhibit 10.1

 



SECURITIES ISSUANCE AND PAYMENT AGREEMENT

 

This SECURITIES ISSUANCE AND PAYMENT AGREEMENT (this “Agreement”), dated as of
October 21, 2016, and effective as of the date of the consummation of the Starz
Merger (as defined below) (the “Effective Date”), by and among Lions Gate
Entertainment Corp., a British Columbia corporation (the “Company”), Lions Gate
Entertainment Inc., a Delaware corporation (“LGEI”) and AT&T Media Holdings,
Inc., a Delaware corporation (the “Investor”).

 

WITNESSETH

 

WHEREAS, on June 30, 2016, the Company entered into an Agreement and Plan of
Merger (the “Merger Agreement”) with Starz (“Starz”), a Delaware corporation,
and Orion Arm Acquisition Inc. (“Merger Sub”), a Delaware corporation and an
indirect wholly owned subsidiary of the Company, pursuant to which Merger Sub
would merge with and into Starz, with Starz continuing as the surviving
corporation and becoming an indirect wholly owned subsidiary of the Company
(such transaction, the “Starz Merger”);

 

WHEREAS, pursuant to the Merger Agreement, immediately prior to the Starz
Merger, the Company will effect a reorganization of the common shares of the
Company, no par value per share (the “Existing Common Shares”), pursuant to
which each Existing Common Share will be reclassified into (a) 0.5 Class A
voting shares, without par value (the “Class A voting shares”) and 0.5 Class B
non-voting shares, without par value (the “Class B non-voting shares”) of the
Company;

 

WHEREAS, on the date hereof, affiliates of the Investor have entered into (i)
the Eighth Amendment to the Affiliation Agreement effective as of September 1,
2016, by and between Starz Entertainment, LLC (“STE”) and DIRECTV, LLC
(“DIRECTV”), amending the Affiliation Agreement, dated as of May 3, 2009, as
amended, by and between STE and DIRECTV (the “DBS Agreement”) and (ii) Amendment
No. 14, effective as of September 1, 2016, by and among STE on the one hand and
AT&T Services, Inc., on behalf of itself and its affiliated companies (“AT&T”),
and DIRECTV, on the other hand, amending the Amended and Restated Affiliation
Agreement for Starz Entertainment Services, dated as of February 21, 2011,
between AT&T and Starz Entertainment Services (the “U-Verse Agreement” and
collectively with the DBS Agreement, the “Commercial Agreements”);

 

WHEREAS, in connection with the Commercial Agreements, the parties hereto wish
to enter into this Agreement;

 

WHEREAS, on each of the first, second and third anniversaries of the Effective
Date (or the next business day, if such anniversary is not a business day, each
such date, a “Payment Date”), the Investor desires to receive a combination, at
the election of LGEI, of cash and/or Class A voting shares and Class B
non-voting shares (the Class A voting shares and the Class B non-voting shares,
together, the “Common Shares”) equal to an aggregate value of $16,666,666, as
calculated pursuant to the terms and conditions set forth herein; and

 

   

 

 

WHEREAS, in connection with this Agreement and the Commercial Agreements, the
Company and the Investor are entering into the Registration Rights Agreement of
even date herewith relating to the Investor Shares (defined below).

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.            Definitions. As used herein, the following terms have the meanings
indicated:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct, or cause the direction of, the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

 

“Governmental Entity” shall mean any governmental or regulatory authorities,
agencies, courts, commissions, stock exchange or market, or other entities.

 

“Investor Shares” shall mean any Common Shares issued to the Investor in
connection with the LGEI Payment (defined below).

 

“Law” shall mean any law, statute, regulation, ordinance, rule, code, order,
judgment, injunction, decree, writ, stipulation, agency requirement, policy,
guideline or rule of law (including common law) enacted, promulgated or imposed
by, and any undertaking to, and agreement with, any Governmental Entity.

 

“Person” shall mean any individual, partnership, limited liability company,
joint venture, firm, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

2.            Effectiveness. This Agreement shall become effective upon the
completion of the Starz Merger. In the event the Starz Merger is not completed,
this Agreement shall have no force or effect.

 

3.            LGEI Payments.

 

(a)          Subject and pursuant to the terms and conditions set forth in this
Agreement, on each Payment Date, the Company and LGEI agree that they will pay
to the Investor and/or deliver to the Investor, as applicable, in LGEI’s sole
discretion, (i) cash, (ii) Common Shares or (iii) a combination, in LGEI’s sole
discretion, of cash and Common Shares, in each case, equal to an aggregate value
of $16,666,666 on such Payment Date (each, a “LGEI Payment”); provided, that for
purposes of this Section 3, if LGEI elects to deliver Common Shares to satisfy
all or a portion of the LGEI Payment, (x) the Class A voting shares and the
Class B non-voting shares shall be deemed to have a value equal to the 30-day
volume weighted

 

 2 

 

 

average price of the Class A voting shares or Class B non-voting shares,
respectively, as of the business day immediately prior to the applicable Payment
Date and (y) the Company shall issue an equal number of Class A voting shares
and Class B non-voting shares on the applicable Payment Date. Notwithstanding
the foregoing, the Company and LGEI may not fulfill any portion of its
obligation to make any LGEI Payment by issuing Common Shares unless, as of the
applicable Payment Date, such Common Shares are listed and trading on a national
securities exchange.

 

(b)          Notwithstanding anything in this Agreement or in the Distribution
Agreement, the Company, LGEI, and each of their relevant affiliates shall be
entitled to deduct and withhold from any amounts (whether cash, Common Shares or
any combination thereof) otherwise payable under this Agreement and any amounts
payable in respect of any Common Shares issued pursuant to this Agreement such
amounts as are required to be withheld or deducted under any provision of
applicable Law with respect to the making of such payment. To the extent that
amounts are so deducted and withheld and paid over to the applicable
Governmental Entity, such deducted and withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Person to which such
amounts would otherwise have been paid.

 

4.            Deliveries by the Company. At least five days prior to the
applicable Payment Date, LGEI shall provide written notice to the Investor
whether such LGEI Payment shall be made in Common Shares, cash or a combination
of Common Shares and cash, including, if applicable, a good-faith estimate of
the number of Common Shares to be issued. On each Payment Date, (a) if LGEI
elects to deliver Common Shares to satisfy all or a portion of the LGEI Payment,
the Company shall deliver to the Investor, at its sole discretion, physical
certificates or book-entry credits evidencing the applicable Common Shares and
(b) if LGEI elects to pay cash to satisfy all or a portion of the LGEI Payment,
the Company shall pay such amount in cash to the Investor by wire transfer of
immediately available funds to the bank account listed on Exhibit A or otherwise
designated in writing by the Investor at least two business days prior to the
applicable Payment Date. Upon the receipt by the Investor of notice from LGEI
that an LGEI Payment shall be made in whole or in part through the issuance of
Common Shares, the Investor shall assist the Company in completing all
applicable regulatory filings required to be made in connection with such
issuance, including by providing the Company with all information required to be
disclosed to the British Columbia Securities Commission in connection with the
filing of Form 45-106F1 - Report of Exempt Distribution pursuant to the
requirements of National Instrument 45-106 – Prospectus Exemptions of the
Canadian Securities Administrators (“NI 45-106”).

 

5.            Representations and Warranties.

 

(a)          Investor Representations and Warranties.  The Investor represents,
warrants and agrees as follows as of the date hereof:

 

(1)         Investor acknowledges that it has sole responsibility for its own
due diligence investigation and its own investment decision, and that in
connection with its investment decision, Investor has not relied on any
representation or information not set forth in this Agreement. The Investor
acknowledges that it has had an opportunity to conduct such

 

 3 

 

 

review and analysis of the business, assets, condition, operations and prospects
of the Company and its subsidiaries, both direct and indirect, including an
opportunity to ask such questions of management (for which it has received such
answers) and to review such information maintained by the Company, in each case
as the Investor considers sufficient for the purpose of acquiring the Investor
Shares. The Investor further acknowledges that it has had such an opportunity to
consult with its own counsel, financial and tax advisers and other professional
advisers as it believes is sufficient for the purpose of acquiring the Investor
Shares.

 

(2)         The Investor is duly incorporated or organized, validly existing and
in good standing (to the extent that its jurisdiction of organization recognizes
the concept of good standing) under the laws of its jurisdiction of
incorporation or organization. The execution and delivery of this Agreement by
Investor and the performance of this Agreement and the consummation by Investor
of the transactions contemplated hereby have been duly authorized by all
necessary (corporate, partnership or limited liability in the case of a
corporation, partnership or limited liability company) action of Investor, and
this Agreement, when duly executed and delivered by the parties hereto, will
constitute a valid and legally binding instrument, enforceable in accordance
with its terms against Investor, except as enforcement hereof may be limited by
the effect of any applicable bankruptcy, insolvency, reorganization or similar
laws or court decisions affecting enforcement of creditors’ rights generally and
except as enforcement hereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

 

(3)         The Investor acknowledges that the Investor Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or under any state securities laws, and is aware that the sale of the Investor
Shares to it is being made in reliance on a private placement exemption from
registration under the Securities Act. The Investor (i) is acquiring the
Investor Shares for its own account pursuant to an exemption from registration
under the Securities Act for investment only and with no present intention of
distributing any of the Investor Shares to any person or any arrangement or
understanding with any other persons regarding the distribution of such Investor
Shares (the foregoing representation and warranty does not limit the Investor’s
right to sell such Investor Shares pursuant to an effective registration
statement or otherwise in compliance with the Securities Act and any other
applicable securities laws), (ii) will not sell or otherwise dispose of any of
the Investor Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
laws, (iii) has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of its prospective
investment in the Investor Shares, (iv) has the ability to bear the economic
risks of its prospective investment and can afford the complete loss of such
investment, (v) is an “accredited investor” (as that term is defined by Rule 501
promulgated under the Securities Act) and an “accredited investor” as defined in
NI 45-106; and (vi) confirms that neither the Company or LGEI nor any of their
respective directors, employees, officers or affiliates have made any
representations (written or oral) to the Investor: (A) regarding the future
price or value of the Common Shares; or (B) that any person will resell or
repurchase the Common Shares.

 

(4)         The Investor understands that the Company and LGEI will rely upon
the accuracy of the foregoing representations, acknowledgements and agreements
and

 

 4 

 

 

agrees that if any of the representations and acknowledgements made by it is no
longer accurate, it shall promptly notify the Company and LGEI.

 

(5)         No consent, approval, authorization, order, registration, filing or
qualification of or with any such Governmental Entity or self-regulatory agency
or body is required for the valid authorization, execution, delivery and
performance by Investor of this Agreement, except for such consents, approvals,
authorizations, registrations, filings or qualifications as may be required
under the Securities Act or state securities or “blue sky” laws.

 

(6)         There is no broker, finder or other party that is entitled to
receive from the Investor any brokerage or finder’s fee or other fee or
commission as a result of issuance of the Investor Shares contemplated by this
Agreement.

 

(b)          Company Representations and Warranties.  Except as may be publicly
disclosed by the Company in the reports filed by it with or furnished to the
Securities and Exchange Commission prior to the date of this Agreement
(excluding any risk factor disclosures contained in such documents under the
heading “Risk Factors” as well as any disclosure of risks included in any
“forward-looking statements” disclaimer or other statements that, in each case,
are similarly nonspecific and are predictive or forward-looking in nature), the
Company and LGEI hereby represent, warrant and agree as follows as of the date
hereof:

 

(1)         The Company has been duly incorporated and is validly existing and
is authorized to transact business as a corporation under the laws of the
province of British Columbia, Canada, and LGEI has been duly incorporated and is
validly existing and is authorized to transact business as a corporation under
the laws of the state of Delaware, in each case, with corporate power and
authority to own its properties and conduct its business, and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except for such jurisdictions wherein the failure to be so qualified and in good
standing would not individually or in the aggregate have a material adverse
effect on the business, prospects, assets, properties, results of operations or
financial condition of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”).

 

(2)         Each subsidiary of the Company has been duly formed and is validly
existing and in good standing under the laws of its jurisdiction of
incorporation, with power and authority to own its properties and conduct its
business, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except for such jurisdictions wherein the
failure to be so qualified and in good standing would not individually or in the
aggregate have a Material Adverse Effect.

 

(3)         The execution, delivery and performance of this Agreement by the
Company and LGEI and the consummation of the transactions contemplated hereby
are within the corporate powers of the Company and LGEI and have been duly
authorized by all necessary corporate action on the part of the Company and
LGEI, and this Agreement, when duly executed and delivered by the parties
hereto, will constitute a valid and legally binding

 

 5 

 

 

instrument of the Company and LGEI enforceable in accordance with its terms,
except as enforcement hereof may be limited by the effect of any applicable
bankruptcy, insolvency, reorganization or similar laws or court decisions
affecting enforcement of creditors’ rights generally and except as enforcement
hereof is subject to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law).

 

(4)         The Investor Shares have been duly authorized by the Company, and
when issued and delivered by the Company, the Investor Shares will be validly
issued, fully paid and nonassessable.

 

(5)         The execution and delivery of this Agreement do not, and the
compliance by the Company and LGEI with the terms hereof will not, (i) violate
the articles of the Company, the articles of incorporation of LGEI or the bylaws
of LGEI, or (ii) result in a violation of, or failure to be in compliance with,
any applicable statute or any order, judgment, decree, agreement with,
supervisory resolutions adopted at the request of, rule or regulation of any
Governmental Entity or self-regulatory agency or body having jurisdiction over
the Company or any of its subsidiaries or any of their properties or assets,
except, in the case of clause (ii) above, where such breach, violation, default
or failure to be in compliance would not individually or in the aggregate have a
Material Adverse Effect or adversely affect the ability of the Company to issue
and sell the Investor Shares. No consent, approval, authorization, order,
registration, filing or qualification of or with any such Governmental Entity or
self-regulatory agency or body is required for the valid authorization,
execution, delivery and performance by the Company or LGEI of this Agreement or
the issuance of the Investor Shares, except for such consents, approvals,
authorizations, registrations, filings or qualifications as may be required
under the Securities Act or state securities or “blue sky” laws or which have
been or will be made in connection with the listing of the Investor Shares on
the New York Stock Exchange.

 

6.            Covenants.

 

(a)          Legend. The Investor agrees that all certificates (or book-entry
recordation) or other instruments representing the Investor Shares will bear a
legend (or restrictive code) substantially to the following effect:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.”

 

“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [THE DATE THAT IS FOUR MONTHS AND ONE DAY FROM THE
ISSUANCE DATE].”

 

The Investor acknowledges that the Investor Shares have not been registered
under the Securities Act or under any state securities laws and agrees that it
will not sell or otherwise dispose of any

 

 6 

 

 

of the Investor Shares, except in compliance with the registration requirements
or exemption provisions of the Securities Act and any other applicable
securities laws. Upon the request of the Investor and the receipt by the Company
of an opinion of counsel to the Investor reasonably satisfactory to the Company
to the effect that the restriction referenced in the foregoing legend (or
restrictive code) is no longer required in order to ensure compliance with the
Securities Act or applicable state laws, as the case may be, the Company shall
promptly cause the legend to be removed from any certificate (or restrictive
code).

 

(b)          Tax Forms. Prior to each LGEI Payment, each Investor shall deliver
a properly completed and duly executed Internal Revenue Service (“IRS”) Form W-9
or appropriate IRS Form W-8, as applicable, and any other tax-related forms and
certifications as may be reasonably requested by the Company or LGEI from time
to time.

 

7.            Termination.

 

(a)          Termination. This Agreement may be terminated (i) by mutual written
agreement of the parties hereto or (ii) by the Investor upon ten days’ advance
notice to LGEI. This Agreement shall automatically terminate upon (A)
termination pursuant to Section 12(a)(i) of the DBS Agreement of any streamed
Linear Services (as defined in the DBS Agreement) or (B) termination of the DBS
Agreement pursuant to Section 12(a)(ii) or Section 12(a)(iii) of the DBS
Agreement. For the avoidance of doubt, in no event shall this Agreement
terminate if (x) a Commercial Agreement expires in the ordinary course in
accordance with its terms or (y) AT&T decides to cease operation of the System
(as such term is defined in the U-Verse Agreement).

 

(b)          Effects of Termination. In the event of any termination of this
Agreement as provided in Section 7(a), this Agreement (other than Section 5(a),
this Section 7(b) and Section 8, which shall remain in full force and effect)
shall become void and of no further force and effect and the Company, and LGEI
shall have no obligation to make any LGEI Payment for which the applicable
Payment Date falls after the termination date; provided that nothing herein
shall relieve any party from liability for willful and material breach of this
Agreement.

 

8.            Miscellaneous.

 

(a)          Fees and Expenses.  Each of the parties hereto shall be responsible
for its own fees and expenses incurred in connection with the transactions
contemplated hereby.

 

(b)          Binding Agreement; Assignment.  This Agreement shall be binding
upon, and shall inure solely to the benefit of, each of the parties hereto, and
each of their respective heirs, executors, administrators, successors and
permitted assigns, and no other person shall acquire or have any right under or
by virtue of this Agreement.  The Investor may not assign any of these rights or
obligations hereunder to any other person or entity without the prior written
consent of the Company and LGEI; provided that the Investor may assign this
Agreement and/or its right to receive all or a portion of the LGEI Payment to an
Affiliate of the Investor without such prior written consent upon written notice
to the Company and LGEI, but only if, as of the date of such assignment, such
Affiliate represents, warrants and agrees to each of the representations and
warranties contained in Section 5(a), in each case substituting such Affiliate
for the Investor.

 

 7 

 

 

(c)          Entire Agreement.  This Agreement, including the exhibits and
schedules hereto, constitutes the entire understanding between the parties
hereto with respect to the subject matter hereof and may be amended only by
written execution by each of the parties hereto.  Upon execution by the Company,
LGEI and the Investor, this Agreement shall be binding on such parties.

 

(d)          Governing Law.  THIS AGREEMENT SHALL BE ENFORCED, GOVERNED AND
CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAWS PRINCIPLES.

 

(e)          Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication. Notices to LGEI or the Company shall
be directed to it at its principal executive offices located at 2700 Colorado
Avenue, Santa Monica, California 90404, attention of General Counsel, with a
copy, which shall not constitute notice, to Wachtell, Lipton, Rosen & Katz, 51
West 52nd Street, New York, New York 10019, attention of Gordon S. Moodie.
Notices to the Investor shall be directed to 2260 E. Imperial Highway, El
Segundo, California 90245, attention of Dan York, Chief Content Officer, with a
copy, which shall not constitute notice, to 2260 E. Imperial Highway, El
Segundo, California 90245, attention of Jim Meza, General Counsel, or at such
other address or addresses as may have been furnished to the Company in writing.

 

(f)          Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one in the same agreement.

 

(g)         Headings.  Section headings herein are for convenience only and
shall not affect the construction hereof.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 8 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  LIONS GATE ENTERTAINMENT CORP.             By:  /s/ Wayne Levin     Name:
 Wayne Levin     Title:  General Counsel and Chief Strategic Officer          
LIONS GATE ENTERTAINMENT INC.             By:  /s/ Wayne Levin     Name:  Wayne
Levin     Title:  President and Secretary           INVESTOR:         AT&T MEDIA
HOLDINGS, INC.             By:  /s/ Daniel J. Fete     Name:  Daniel J. Fete    
Title:  SVP - Corporate Development

 

[Signature Page to Securities Issuance and Payment Agreement]

 

   

 

 

Exhibit A

 

Investor Wire Instructions

 

Bank: Citibank

ABA Routing Number: 021000089

Bank Account: 40635262

Account Name: AT&T Inc.

Payment Details: Entertainment Group Share Agreement

 

   

 